DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 25 – 44, drawn to laser structure device and method of fabrication a laser structure, classified in H01S5/026, H01S5/2045, H01S5/02, H01S5/0203 and H01S5/223.
II. Claims 45 – 48, drawn to a fixture for electron beam evaporation device, classified in C23C 14/30 and H01L21/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a fixture for electron beam evaporation device of group II can be used without a heater. The subcombination has separate utility such as laser structure device and method of fabrication laser structure can be used on a fixture for electron beam evaporation device without heater of group II.

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If the applicant elects Group I, the applicant also need elect:
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1, drawn to semiconductor laser further includes bond pad (Character 114) and reduced p-side metal (Character 112) coverage and a reduced thermal conductivity path from active region (Character 106).
Species II, Figure 2, drawn to another semiconductor laser further includes a polymer (Character 202) for capacitance reduction and planarization to significantly 
Species III, Figure 3 drawn to another semiconductor laser further includes a material (Character 302) and metal layer (Character 304). This type of semiconductor laser planarized using a lift-off process for the deposition of material (Character 302) on layer (Character 108) and dovetail RWG (Character 116) such that opening (Character 118) remains. Using the planarization provide cooling of the semiconductor laser active region using material (Character 302).
Species IV, Figure 4, drawn to another semiconductor laser further includes air gaps (Character 402). Metal (Character 304) acts as a metal air-bridge over air gaps (Character 402).
The species are independent or distinct because recites distinct characteristics of such species. These fourth groups are mutually distinct from each other, the mutually distinct subject matter for Species I, recites semiconductor laser further includes bond pad (Character 114) and reduced p-side metal (Character 112) coverage and a reduced thermal conductivity path from active region (Character 106). Species II, recites another semiconductor laser further includes a polymer (Character 202) for capacitance reduction and planarization to significantly improve a thermal conductivity path from the active region. This Semiconductor laser may provide excellent planarization and significant capacitance reduction, as well as significant thermal conductivity improvements. Species III, recites another semiconductor laser further includes a material (Character 302) and metal layer (Character 304). This type of semiconductor laser planarized using a lift-off process for the deposition of material (Character 302) on layer (Character 108) and dovetail RWG (Character 116) such that opening (Character 118) remains. Using the planarization provide cooling of the semiconductor laser active region using material (Character 302). Species IV, recites another semiconductor laser further includes air gaps (Character 402). Metal (Character 304) acts as a metal air-bridge over air gaps (Character 402). In addition, these species are not obvious variants of each other based on the current record.

If the applicant elects Group II, the applicant also need elect:
This application contains claims directed to the following patentably distinct Subspecies:
Sub-Species A, Figure 5, drawn to adjustable fixture includes a wafer plate, could be used for evaporation on the right and left side of dovetail RWG.
Sub-Species B, Figure 6A, drawn to another adjustable fixture further includes heater and support a wafer.
Sub-Species C, Figure 6B, drawn to another adjustable fixture further includes support a laser.
The Sub-Species are independent or distinct because recites distinct characteristics of such sub-species. These three groups are mutually distinct from each Sub-Species A, recites adjustable fixture includes a wafer plate, could be used for evaporation on the right and left side of dovetail RWG. Sub-Species B, recites another adjustable fixture further includes heater and support a wafer. Sub-Species C, recites another adjustable fixture further includes support a laser.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims are not generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                              

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828